Name: Council Directive 77/486/EEC of 25 July 1977 on the education of the children of migrant workers
 Type: Directive
 Subject Matter: education;  teaching;  migration;  labour market
 Date Published: 1977-08-06

 6.8.1977 EN Official Journal of the European Communities L 199/32 COUNCIL DIRECTIVE of 25 July 1977 on the education of the children of migrant workers (77/486/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 49 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2) Whereas in its resolution of 21 January 1974 concerning a social action programme (3), the Council included in its priority actions those designed to improve the conditions of freedom of movement for workers relating in particular to reception and to the education of their children; Whereas in order to permit the integration of such children into the educational environment and the school system of the host State, they should be able to receive suitable tuition including teaching of the language of the host State; Whereas host Member States should also take, in conjunction with the Member States of origin, appropriate measures to promote the teaching of the mother tongue and of the culture of the country of origin of the abovementioned children, with a view principally to facilitating their possible reintegration into the Member State of origin, HAS ADOPTED THIS DIRECTIVE: Article 1 This Directive shall apply to children for whom school attendance is compulsory under the laws of the host State, who are dependants of any worker who is a national of another Member State, where such children are resident in the territory of the Member State in which that national carries on or has carried on an activity as an employed person. Article 2 Member States shall, in accordance with their national circumstances and legal systems, take appropriate measures to ensure that free tuition to facilitate initial reception is offered in their territory to the children referred to in Article 1, including, in particular, the teaching  adapted to the specific needs of such children  of the official language or one of the official languages of the host State. Member States shall take the measures necessary for the training and further training of the teachers who are to provide this tuition. Article 3 Member States shall, in accordance with their national circumstances and legal systems, and in cooperation with States of origin, take appropriate measures to promote, in coordination with normal education, teaching of the mother tongue and culture of the country of origin for the children referred to in Article 1. Article 4 The Member States shall take the necessary measures to comply with this Directive within four years of its notification and shall forthwith inform the Commission thereof. The Member States shall also inform the Commission of all laws, regulations and administrative or other provisions which they adopt in the field governed by this Directive. Article 5 The Member States shall forward to the Commission within five years of the notification of this Directive, and subsequently at regular intervals at the request of the Commission, all relevant information to enable the Commission to report to the Council on the application of this Directive. Article 6 This Directive is addressed to the Member States. Done at Brussels, 25 July 1977. For the Council The President H. SIMONET (1) OJ No C 280, 8. 12. 1975, p. 48. (2) OJ No C 45, 27. 2. 1976, p. 6. (3) OJ No C 13, 12. 2. 1974, p. 1.